     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2278 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10     ELSY VERONICA DEL CID                            Case No.: 3:20-cv-00744-WQH-AGS
       QUIJADA; JOSE HERNANDEZ
11     HERNANDEZ; SERGIO JAIME                          ORDER
12     LOPEZ; and FARZANEH
       RAMENAZI,
13
                                     Petitioners,
14
       v.
15
       CHAD T. WOLF, Acting
16     Secretary of Homeland Security;
17     MATTHEW T. ALBENCE,
       Deputy Director and Senior
18     Official Performing Duties of the
19     Director of U.S. Immigration and
       Customs Enforcement;
20     GREGORY J.
21     ARCHAMBEAULT, San Diego
       Field Office Director, Immigration
22     and Customs Enforcement;
23     JAMES DOBSON, Otay Mesa
       Detention Center Officer in
24     Charge, Immigration and Customs
25     Enforcement; CHRISTOPHER J.
       LAROSE, Senior Warden, Otay
26     Mesa Detention Center,
27
28                                 Respondents.

                                                    1
                                                                          3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2279 Page 2 of 15



 1     HAYES, Judge:
 2             The matters before the Court are the Petition for Writ of Habeas Corpus pursuant to
 3     28 U.S.C. § 2241 filed by Petitioners Jose Hernandez Hernandez and Elsy Veronica Del
 4     Cid Quijada (ECF No. 1), the Ex Parte Motion for a Temporary Restraining Order filed by
 5     Petitioners Jose Hernandez Hernandez and Elsy Veronica Del Cid Quijada (ECF No. 8)
 6     and the Motion to File Documents Under Seal filed by Respondents (ECF No. 17).
 7      I.     PROCEDURAL BACKGROUND
 8             On April 19, 2020, Petitioners Jose Hernandez Hernandez, Elsy Veronica Del Cid
 9     Quijada, Farzaneh Ramenazi, and Sergio Jaime Lopez initiated this action by filing a
10     Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1). Petitioners
11     allege that they are “immigration detainees at Otay Mesa Detention Center” (“OMDC”).
12     Id. at 5. Petitioners “request that this Court order their immediate release to their sponsors”
13     due to “Respondents’ inaction on COVID-19 and the increasing chaos at [OMDC] ….” Id.
14     at 6.
15             On the same day, Petitioner Lopez filed a Motion for a Temporary Restraining
16     Order. (ECF No. 2). Petitioner Lopez requested “a temporary restraining order enjoining
17     the Respondents from continuing to detain him and ordering his immediate release from
18     immigration detention to a hospital to treat his emergent COVID-19 disease.” Id. at 2.
19             On April 23, 2020, Petitioners Hernandez, Del Cid, and Ramenazi filed an Ex Parte
20     Motion for a Temporary Restraining Order. (ECF No. 8). Petitioners Hernandez, Del Cid,
21     and Ramenazi “request that this Court intervene and order their immediate release” from
22     immigration detention to their sponsors “before they become the next preventable COVID-
23     19 case or fatality.” Id. at 6.
24             On May 1, 2020, Respondents filed a Return to the Petition for Writ of Habeas
25     Corpus (ECF No. 1) and a Response in opposition to the Ex Parte Motion for a Temporary
26     Restraining Order (ECF No. 8). (ECF No. 16). On the same day, Respondents filed a
27     Motion to File Documents Under Seal. (ECF No. 17).
28

                                                      2
                                                                                 3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2280 Page 3 of 15



 1           On May 4, 2020, the Court denied the Motion for a Temporary Restraining Order
 2     filed by Petitioner Lopez (ECF No. 2). (ECF No. 19).
 3           On May 6, 2020, Petitioners Hernandez and Del Cid filed a Reply to the Ex Parte
 4     Motion for a Temporary Restraining Order (ECF No. 8). (ECF No. 22).
 5           On May 7, 2020, Petitioner Ramenazi filed a Notice of Voluntary Dismissal for the
 6     Petition for Writ of Habeas Corpus (ECF No. 1) and the Ex Parte Motion for a Temporary
 7     Restraining Order (ECF No. 8). (ECF No. 24).
 8           On May 8, 2020, Petitioners Hernandez, Del Cid, and Lopez filed a Reply to the
 9     Petition for Writ of Habeas Corpus (ECF No. 1). (ECF No. 25).
10           On May 11, 2020, Petitioner Lopez filed a Notice of Voluntary Dismissal for the
11     Petition for Writ of Habeas Corpus (ECF No. 1). (ECF No. 26).
12     II.   FACTS
13              a. Petitioner Hernandez
14           Petitioner Hernandez is a 36-year-old citizen of El Salvador. On April 29, 2010,
15     Petitioner Hernandez immigrated to the United States.
16           On July 9, 2014, Petitioner Hernandez was arrested and charged with domestic
17     violence. Petitioner Hernandez was subsequently convicted sentenced to 30 days in LA
18     County Jail and 36 months of probation. On December 16, 2015, Petitioner Hernandez
19     was arrested and charged with vehicle theft. Petitioner Hernandez was subsequently
20     convicted and sentenced to 6 months in jail and 36 months of probation. On January 25,
21     2016, Petitioner Hernandez was arrested and charged with receipt of stolen property.
22     Petitioner Hernandez was subsequently convicted and sentenced to 16 months in LA
23     County Jail. On March 2, 2016, Petitioner Hernandez was arrested and charged with
24     domestic violence. On April 4, 2016, Petitioner Hernandez was convicted and sentenced
25     to 364 days in LA County Jail.
26           On August 8, 2016, Petitioner Hernandez was apprehended by Immigration and
27     Customs Enforcement and placed in removal proceedings based on his April 4, 2016
28     conviction for domestic violence.

                                                  3
                                                                           3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2281 Page 4 of 15



 1           On April 24, 2017, the immigration judge denied Petitioner Hernandez’s release on
 2     bond because he was found to be a danger to the community. Petitioner Hernandez
 3     reserved the right to appeal the immigration judge’s denial of release on bond.
 4           On June 7, 2017, the immigration judge denied Petitioner Hernandez’s application
 5     for asylum, application for withholding of removal, and application for cancellation of
 6     removal. On the same day, the immigration judge ordered Petitioner Hernandez removed
 7     from the United States to El Salvador. Petitioner Hernandez appealed the immigration
 8     judge’s denials and order of removal to the Board of Immigration Appeals (“BIA”).
 9           On the same day, the immigration judge denied Petitioner Hernandez’s release on
10     bond because he failed to present changed circumstances. Petitioner Hernandez waived
11     the right to appeal the immigration judge’s denial of release on bond.
12           On October 10, 2017, the BIA affirmed the immigration judge’s denial of Petitioner
13     Hernandez’s application for asylum, denial of Petitioner Hernandez’s application for
14     withholding of removal, and denial of Petitioner Hernandez’s application for cancellation
15     of removal. On the same day, the BIA affirmed the immigration judge’s removal order
16     and dismissed Petitioner Hernandez’s appeal. Petitioner Hernandez appealed the BIA
17     decision to the Court of Appeals.
18           On January 16, 2018, the immigration judge denied Petitioner Hernandez’s release
19     on bond because he was found to be a danger to the community and a flight risk. Petitioner
20     Hernandez reserved the right to appeal the immigration judge’s denial of release on bond.
21           On May 20, 2019, the Court of Appeals remanded the case to the BIA. The Court
22     of Appeals ordered the BIA to assess Petitioner Hernandez’s eligibility for asylum and
23     cancellation of removal because Petitioner Hernandez’s conviction for receipt of stolen
24     property had been vacated.
25           On September 10, 2019, the BIA remanded the case to the immigration Judge.
26           On March 6, 2020, the immigration judge scheduled a hearing to take place on May
27     22, 2020.
28

                                                    4
                                                                                3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2282 Page 5 of 15



 1           On March 10, 2020, the immigration judge denied Petitioner Hernandez’s Motion
 2     to Reconsider the earlier bond determination because Petitioner Hernandez failed to present
 3     changed circumstances.     The immigration judge affirmed that Petitioner Hernandez
 4     remains a danger to the community.
 5           On April 6, 2020, Petitioner Hernandez filed a humanitarian “parole request” with
 6     the Department of Homeland Security. Cargioli Decl. ¶ 54, ECF No. 1-2 at 12. The
 7     Department of Homeland Security has not issued a decision regarding Petitioner
 8     Hernandez’s request.
 9           On April 13, 2020, Petitioner Hernandez “requested a bond hearing due to COVID-
10     19.” Id. at ¶ 57, ECF No. 1-2 at 13. Petitioner Hernandez “has not received a response”
11     and has been informed that the court “has not been able to rule on the request, because the
12     physical file is at [OMDC], which is closed.” Id.
13           Petitioner Hernandez has not reported any symptoms compatible with COVID-19
14     during his detention at OMDC. Since January 4, 2020, Petitioner Hernandez’s medical
15     appointments have been for health problems unrelated to COVID-19 including medication
16     renewals and shoulder pain.
17           Petitioner “Hernandez is currently … detained in a section known as the “L pod”
18     with approximately 43 other detainees.” Noche Decl. ¶ 4, ECF No. 1-3 at 2. Petitioner
19     “Hernandez … share[s] communal facilities, including showers, eating areas, exercise
20     facilities, and common areas with the 43 other detainees in his pod.” Id. “These common
21     areas include tables, seating areas, water dispenser, a kiosk for commissary purchases, and
22     telephones.” Id. Petitioner “Hernandez … reported … that cleaning supplies such as soap
23     and disinfectant were not always available, and that OMDC often experiences shortages of
24     these supplies.” Id. at ¶ 6, ECF No. 1-3 at 3. “[A]ll detainees were provided with one
25     mask ….” Id. at ¶ 7, ECF No. 1-3 at 3. “Masks are not mandatory, but optional.” Id.
26     “[N]ot all detainees or detention guards use masks.” Id.
27
28

                                                    5
                                                                              3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2283 Page 6 of 15



 1                b. Petitioner Del Cid
 2           Petitioner Del Cid is a 22-year-old citizen of El Salvador. On September 5, 2019,
 3     Petitioner Del Cid applied for admission into the United States at the San Ysidro Port of
 4     Entry. On the same day, Petitioner Del Cid applied for asylum and was placed in the
 5     Migrant Protection Protocols program (“MPP program”). On the same day, Petitioner Del
 6     Cid was given a Notice to Appear before an immigration judge to commence removal
 7     proceedings.
 8           On September 6, 2019, a U.S. Customs and Border Patrol officer found that
 9     Petitioner Del Cid was subject to removal and charged with inadmissibility pursuant to 8
10     U.S.C. § 1182(a)(7)(A)(i)(I). The U.S. Customs and Border Patrol officer found that
11     Petitioner Del Cid was
12           not in possession of a valid unexpired immigrant visa, reentry permit, border
             crossing card, or other valid entry document required by the [Immigration and
13
             Nationality] Act, and a valid unexpired passport, or other suitable travel
14           document, or document of identity and nationality as required under the
             regulations issued by the Attorney General under section 211(a) of the Act.
15
16     (Ex. 7 to Respondents’ Response, ECF No. 16-1 at 8).
17           On September 24, 2019, the immigration judge ordered Petitioner Del Cid removed
18     from the United States. On March 6, 2020 Petitioner Del Cid appealed the immigration
19     judge’s order of removal to the BIA.
20           On March 25, 2020, Petitioner Del Cid was seen by a registered nurse at OMDC.
21     Petitioner Del Cid was provided medication and was cleared to return to her housing unit.
22           On April 13, 2020, Petitioner Del Cid filed a “humanitarian parole request” with the
23     Department of Homeland Security. Cargioli Decl. ¶ 54, ECF No. 1-2 at 12. The
24     Department of Homeland Security has not issued a decision regarding Petitioner Del Cid’s
25     request.
26           On April 14, 2020, Petitioner Del Cid was seen by a registered nurse at OMDC.
27     Petitioner Del Cid was provided medication and was cleared to return to her housing unit.
28

                                                   6
                                                                             3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2284 Page 7 of 15



 1           On April 23, 2020, Petitioner Del Cid was granted parole by Immigration and
 2     Customs Enforcement with a bond set at $15,000.
 3           On April 28, 2020, Petitioner Del Cid had a telephonic appointment with a physician
 4     assistant regarding medication renewals.
 5           On April 29, 2020, Petitioner Del Cid was seen by a registered nurse at OMDC for
 6     a health problem unrelated to COVID-19.
 7           Petitioner “Del Cid’s pod houses approximately 82 detainees.” Id. at ¶ 30, ECF No.
 8     1-2 at 8. Petitioner “Del Cid sleeps in a cell with four detainees and they … share the same
 9     bathroom.” Id. Petitioner “Del Cid … share[s] tables, chairs, telephones, and other
10     common areas with 81 other detainees.” Id.
11                  c. Conditions at OMDC
12           “The [OMDC] has a population within approved capacity and is not overcrowded.”
13     Beckhelm Decl. ¶ 13, ECF No. 16-2 at 4. “New admissions to OMDC have been
14     suspended since approximately April 2, 2020, except for one case where there was a critical
15     need.” Id. at ¶ 8, ECF No. 16-2 at 3. “Because OMDC is not accepting new detainees, and
16     because persons in high-risk groups are generally released, OMDC is now operating at
17     about half capacity.” Id. ¶ 13, ECF No. 16-2 at 4; see also LaRose Decl. ¶ 12, ECF No.
18     16-5 at 3.
19           “The [OMDC] has limited professional visits to noncontact visits and suspended in
20     person social visitation and facility hours.” Beckhelm Decl. ¶ 15, ECF No. 16-2 at 5; see
21     also Farabaugh Decl. ¶ 17, ECF No. 16-3 at 4. “The [OMDC] custody staff is screening
22     all staff and vendors when they enter the facilities including body temperatures.”
23     Beckhelm Decl. ¶ 16, ECF No. 16-2 at 5; see also Farabaugh Decl. ¶ 18, ECF No. 16-3 at
24     4.
25           “Since the onset of reports of … []COVID-19[], [Immigration and Customs
26     Enforcement] epidemiologists have been tracking the outbreak, regularly updating
27     infection prevention and control protocols, and issuing guidance to field staff on screening
28

                                                    7
                                                                               3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2285 Page 8 of 15



 1     and management of potential exposure among detainees.” Beckhelm Decl. ¶ 4, ECF No.
 2     16-2 at 3; see also Farabaugh Decl. ¶ 8, ECF No. 16-3 at 2-3.
 3           “Those detainees who present symptoms compatible with COVID-19 will be placed
 4     in isolation, where they will be tested.” Beckhelm Decl. ¶ 9, ECF No. 16-2 at 4; Farabaugh
 5     Decl. ¶ 12, ECF No. 16-3 at 3. “In testing for COVID-19, IHSC is also following guidance
 6     issued by the Centers for Disease Control ([“]CDC[”]) to safeguard those in its custody
 7     and care.” Beckhelm Decl. ¶ 5, ECF No. 16-2 at 3; see also Farabaugh Decl. ¶ 9, ECF No.
 8     16-3 at 3. “If testing is positive, they will remain isolated and treated.” Beckhelm Decl. ¶
 9     9, ECF No. 16-2 at 4; Farabaugh Decl. ¶ 12, ECF No. 16-3 at 3. “In case of any clinical
10     deterioration, they will be referred to a local hospital.” Beckhelm Decl. ¶ 9, ECF No. 16-
11     2 at 4; Farabaugh Decl. ¶ 12, ECF No. 16-3 at 3.
12           “In cases of known exposure to a person with confirmed COVID-19, asymptomatic
13     detainees are placed in cohorts with restricted movement for the duration of the most recent
14     incubation period (14 days after most recent exposure to an ill detainee) and are monitored
15     daily for fever and symptoms of respiratory illness.” Beckhelm Decl. ¶ 10, ECF No. 16-2
16     at 4; Farabaugh Decl. ¶ 13, ECF No. 16-3 at 3; see also Ivens Decl. ¶ 15, ECF No. 16-4 at
17     4.   “Cohorting is an infection-prevention strategy which involves housing detainees
18     together who were exposed to a person with an infectious organism but are asymptomatic.”
19     Farabaugh Decl. ¶ 14, ECF No. 16-3 at 3; see also Ivens Decl. ¶ 15, ECF No. 16-4 at 4.
20     “This practice lasts for the duration of the COVID-19 incubation period of 14 days, because
21     individuals with COVID-19 and other communicable diseases can be contagious before
22     they develop symptoms and can serve as undetected source patients.” Farabaugh Decl. ¶
23     14, ECF No. 16-3 at 3. “All meals, medical, recreation, and programming services are
24     provided to these detainees on-unit, further protecting against the risk of exposure and
25     infection.” Ivens Decl. ¶ 16, ECF No. 16-4 at 4. “In addition, all detainees in a cohort
26     unit[] [sic] only attend recreation with detainees in the same cohort.” Id. “Non-emergency
27     medical and dental services which cannot be provided on the unit have been suspended.”
28     Id. “Those that show onset of fever and/or respiratory illness are referred to a medical

                                                    8
                                                                               3:20-cv-00744-WQH-AGS
     Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2286 Page 9 of 15



 1     provider for evaluation.” Farabaugh Decl. ¶ 14, ECF No. 16-3 at 3. “Cohorting is
 2     discontinued when the 14-day incubation period completes with no new cases.” Id.
 3             “The IHSC [m]edical [s]taff which manages both males and females, provides daily
 4     access to sick calls in a clinical setting and has an onsite medical infirmary, mental health
 5     and dental health services with the ability to admit patients at the local hospital for mental
 6     or medical health care.” Beckhelm Decl. ¶ 11, ECF No. 16-2 at 4; see also Farabaugh
 7     Decl. ¶ 14, ECF No. 16-3 at 3-4. “The IHSC medical staff provide education on COVID-
 8     19 to staff and detainees to include the importance of hand washing and hand hygiene,
 9     covering coughs with the elbow instead of with hands, and requesting to seek medical care
10     if they feel ill.” Beckhelm Decl. ¶ 18, ECF No. 16-2 at 5; see also Farabaugh Decl. ¶ 20,
11     ECF No. 16-3 at 5.
12           “CoreCivic owns and manages OMDC and staffs the custodial elements of OMDC
13     except for the medical staff.” Farabaugh Decl. ¶ 5, ECF No. 16-3 at 2; see also LaRose
14     Decl. ¶ 7, ECF No. 16-5 at 2. “CoreCivic supplies [personal protective equipment] to
15     detainees and gloves to those performing sanitation duties.” Beckhelm Decl. ¶ 12, ECF
16     No. 16-2 at 4. “Masks were first offered to detainees on April 10, 2020.” LaRose Decl. ¶
17     82, ECF No. 16-5 at 18. “Detainees are not required to utilize masks if they do not wish
18     to; however, they are encouraged to do so – and have been educated as to the
19     recommendations and use of the same.” Id. at ¶ 84, ECF No. 16-5 at 18. “OMDC …
20     offer[s] all detainees facial masks[] without cost.” Id. at ¶ 82, ECF No. 16-5 at 18. “[I]f a
21     detainee asks unit staff for a new mask because his/her mask is soiled or no longer usable,
22     detainees are provided with new masks.” Id. at ¶ 83, ECF No. 16-5 at 18. “[M]asks are
23     provided upon request without requirement that the prior mask be exchanged for the new
24     one.” Id. “In conjunction with distribution of facial masks to the detainee population, unit
25     staff have provided detainees with education on proper wearing, handling, and disposal of
26     masks.” Id. at ¶ 85, ECF No. 16-5 at 18.
27           “OMDC has enhanced its already robust sanitation practices in response to COVID-
28     19.” Id. at ¶ 106, ECF No. 16-5 at 25. “CDC recommended cleaning and disinfection

                                                     9
                                                                                3:20-cv-00744-WQH-AGS
 Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2287 Page 10 of 15



 1   above and beyond normal activity have been implemented.” Beckhelm Decl. ¶ 14(b), ECF
 2   No. 16-2 at 5. “In the normal course of operation, OMDC detainees are provided with
 3   facility-approved soap and EPA-registered sanitation supplies to clean their immediate
 4   living areas on a daily basis.” LaRose Decl. ¶ 115, ECF No. 16-5 at 27. “In response to
 5   COVID-19, detainees are provided access to extra cleaning supplies and disinfectant
 6   chemicals to clean their cells/immediate living areas.” Id. at ¶ 116, ECF No. 16-5 at 27.
 7   “Every pod has also established frequent deep cleaning processes, where extra disinfection
 8   is performed on ‘high touch’ areas and those areas that could foster the spread of pathogens,
 9   including showers, door handles, day room surfaces, floors, detainee kiosks, telephones,
10   hand rails, etc.” Id. at ¶ 118, ECF No. 16-5 at 27. “During Town Hall meetings, detainees
11   are instructed on how to safely sanitize the common area surfaces that they may use during
12   the day before and after use—such as detainee telephones and kiosks.” Id. at ¶ 109, ECF
13   No. 16-5 at 25.
14         “All staff have been instructed to disinfect their works areas, including ‘high touch’
15   areas like door handles, call buttons, telephones, surfaces, and counters, throughout the
16   day.” Id. at ¶ 120, ECF No. 16-5 at 27. “All keyboards and staff equipment (including
17   keys, portable radios, handcuffs, etc.), as well as all equipment used by detainees (including
18   cleaning equipment and food service equipment) are disinfected multiple times per day.”
19   Id. at ¶ 120, ECF No. 16-5 at 27-28.
20         “Liquid soap and electric hand dryers are available in OMDC living units that have
21   communal restroom facilities.” Id. at ¶ 110, ECF No. 16-5 at 25. “The administration is
22   encouraging both staff and [detainees] to use these tools often and liberally.” Beckhelm
23   Decl. ¶ 14(a), ECF No. 16-2 at 4. “Soap dispensers are checked frequently and each pod
24   has liquid soap on hand for refill during frequent checks or upon advisement from detainees
25   that a refill is needed.” LaRose Decl. ¶ 110, ECF No. 16-5 at 25. “OMDC continues its
26   practice of issuing hygiene products to detainees twice a week.” Id. at ¶ 111, ECF No. 16-
27   5 at 25. “Issued hygiene products include bar soap, toothpaste, shampoo, lotion and toilet
28   paper.” Id. “[F]rom March 4, 2020 to April 23, 2020, OMDC issued detainees 23,300 bars

                                                   10
                                                                              3:20-cv-00744-WQH-AGS
 Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2288 Page 11 of 15



 1   of soap free of charge.” Id. at ¶ 112, ECF No. 16-5 at 26. “During that same time period,
 2   detainees purchased 996 bars of soap from the commissary ….” Id.
 3            d. Immigration Proceedings
 4         “The Executive Office for Immigration Review (EOIR) continues to conduct
 5   immigration court, including bond and merit hearings through video-teleconference (VTC)
 6   from the downtown San Diego EOIR court.” Id. at ¶ 20, ECF No. 16-2 at 5. Immigration
 7   and Customs Enforcement “continues to process bond and custody release documentation
 8   through the downtown San Diego EOIR bond unit.” Id. at ¶ 22, ECF No. 16-2 at 6. “Due
 9   to the current health and public safety concerns, the individuals are not released until they
10   are medically cleared by IHSC.” Id. “Medical clearance is conducted the same day bond
11   or release orders are processed.” Id.
12 III.    DISCUSSION
13         To succeed on a habeas petition, a petitioner must show that he is “in custody in
14   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241.
15            a. Reasonable Relation to Legitimate Government Purpose
16         Petitioners Hernandez and Del Cid contend that their continued detention is not
17   reasonably related to any legitimate governmental goal. Petitioners Hernandez and Del
18   Cid contend that “Respondents’ interests in ensuring Petitioners do not abscond or
19   endanger the public could readily be achieved through alternative and less potentially
20   deadly means ….” (ECF No. 1 at 29-30). Respondents contend that Petitioner Hernandez
21   has been “denied release on bond” because he “presents a danger to the community due to
22   his criminal history ….” (ECF No. 16 at 5, 7). Respondents contend that Petitioner Del
23   Cid’s claim for habeas relief “ha[s] been rendered moot” because Petitioner Del Cid has
24   been “granted parole upon posting a $15,000 bond.” Id. at 7, 17.
25         8 U.S.C. § 1231(a)(6) states that
26         An alien ordered removed who is inadmissible under section 1182 of this title,
           removable under section 1227(a)(1)(C), 1227(a)(2), or 1227(a)(4) of this title
27
           or who has been determined by the Attorney General to be a risk to the
28         community or unlikely to comply with the order of removal, may be detained

                                                  11
                                                                             3:20-cv-00744-WQH-AGS
 Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2289 Page 12 of 15



 1             beyond the removal period and, if released, shall be subject to the terms of
               supervision in paragraph (3).
 2
 3   8 U.S.C. § 1231(a)(6). Individuals detained pursuant to immigration violations are civil
 4   detainees. See Zadvydas v. Davis, 533 U.S. 678, 690 (2001). “[U]nder the Due Process
 5   Clause, a detainee may not be punished prior to an adjudication of guilt in accordance with
 6   due process of law.” Bell v. Wolfish, 441 U.S. 520, 535 (1979) (citations omitted). “Bell’s
 7   focus on ‘punishment’ does not mean that proof of intent (or motive) to punish is required
 8   for a pretrial detainee to prevail on a claim that his due process rights were violated.”
 9   Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015) (emphasis in original). “Rather, …
10   a pretrial detainee can prevail by providing only objective evidence that the challenged
11   governmental action is not rationally related to a legitimate governmental objective or that
12   it is excessive in relation to that purpose.” Id. at 2473-74 (citations omitted). In other
13   words, conditions are punitive when they “are employed to achieve objectives that could
14   be accomplished in so many alternative and less harsh methods ….” Jones v. Blanas, 393
15   F.3d 918, 932 (9th Cir. 2004) (citation omitted).
16             The Supreme Court has recognized the detention of individuals pending their
17   removal proceedings as rationally related to the legitimate governmental interest of
18   ensuring their appearance for their deportation proceedings and preventing danger to the
19   community. See Zadvydas, 533 U.S. at 690. The Supreme Court “has recognized detention
20   during deportation proceedings as a constitutionally valid aspect of the deportation
21   process.” Demore v. Kim, 538 U.S. 510, 523 (2003). On March 10, 2020, Petitioner
22   Hernandez was denied release on bond because the immigration judge found that he is a
23   danger to the community.1 On April 23, 2020, Petitioner Del Cid was granted parole with
24   a bond set at $15,000.2 The Court cannot conclude that the continued detention of
25   Petitioners Hernandez and Del Cid “is not rationally related to a legitimate governmental
26
27
     1
         Petitioner Hernandez does not challenge this determination in the Petition.
28   2
         Petitioner Del Cid does not challenge the amount of the bond in the Petition.

                                                           12
                                                                                         3:20-cv-00744-WQH-AGS
 Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2290 Page 13 of 15



 1   objective or that it is excessive in relation to that purpose.” Kingsley, 135 S. Ct. 2466,
 2   2473-74 (citations omitted).
 3               b. Reasonable Safety of Detainees
 4         Petitioners contend that their continued detention violates their substantive due
 5   process rights pursuant to the Fifth Amendment. Petitioners contend that Respondents
 6   have violated Petitioners’ “freedom from unlawful punishment and from cruel and unusual
 7   punishment and conditions of confinement.” (ECF No. 1 at 25) (emphasis omitted).
 8   Petitioners contend Respondents have failed to “assum[e] responsibility for [their] safety
 9   and well-being.” Id. at 30. Petitioners contend that their “continued detention at [OMDC]
10   exposes them to an inevitable COVID-19 infection ….” Id. at 27. Respondents assert that
11   Petitioners have received adequate medical care at OMDC. Respondents assert that
12   Petitioners are “not [housed] in overcrowded spaces” and are able “to maintain [social]
13   distancing” at OMDC. (ECF No. 16 at 12).
14         Due process imposes a duty on the government “to assume some responsibility for
15   [the] safety and general well-being” of persons it takes into its custody. DeShaney v.
16   Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 199-200 (1989) (citation omitted). The
17   government can consequently be held liable for a due process violation where a
18   government official affirmatively places individuals, with deliberate indifference to their
19   health or safety, in a position of known danger “which he or she would not have otherwise
20   faced.” Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061 (9th Cir. 2006) (citing
21   DeShaney, 489 U.S. at 197, 201). A plaintiff in custody must show that government
22   officials acted in an objectively unreasonable manner that “put the plaintiff at substantial
23   risk of suffering serious harm ….” Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th
24   Cir. 2016)). The Supreme Court has held that prison officials cannot “ignore a condition
25   of confinement that is sure or very likely to cause serious illness and needless suffering the
26   next week or month or year.” Helling v. McKinney, 509 U.S. 25, 33 (1993) (citation
27   omitted).
28

                                                   13
                                                                              3:20-cv-00744-WQH-AGS
 Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2291 Page 14 of 15



 1         The evidence in the record shows that Petitioners Hernandez and Del Cid have
 2   access to adequate medical facilities. Petitioner Hernandez has not reported any symptoms
 3   compatible with COVID-19 during his detention at OMDC. On March 25 and April 14,
 4   2020, Petitioner Del Cid was seen by a registered nurse at OMDC, provided medication,
 5   and cleared to return to her housing unit. The evidence in the record shows that the facility
 6   has taken adequate steps to respond to the COVID-19 outbreak. OMDC is operating at
 7   about half capacity. Practices have been implemented to promote the maintenance of six
 8   feet of physical distance among individuals (detainees and staff members) at OMDC.
 9   Detainees are offered masks and encouraged to use them. Detainees are provided gloves,
10   cleaning supplies, and disinfectants. Petitioners fail set forth evidence that Respondents
11   are violating Petitioners’ substantive due process rights by failing to respond to the
12   COVID-19 pandemic. The Court cannot conclude that Respondents have failed “to assume
13   some responsibility for [the] safety and general well-being” of Petitioners. DeShaney, 489
14   U.S. at 199-200 (citation omitted). The Court cannot conclude that Respondents have acted
15   in an objectively unreasonable manner that “put[s] [Petitioners] at substantial risk of
16   suffering serious harm ….”       Castro, 833 F.3d at 1071.       The Court concludes that
17   Petitioners’ continued detention violates neither “the Constitution or laws or treaties of the
18   United States.” 28 U.S.C. § 2241.
19 IV.     CONCLUSION
20         IT IS HEREBY ORDERED that the Ex Parte Motion for a Temporary Restraining
21   Order filed by Petitioners Jose Hernandez Hernandez and Elsy Veronica Del Cid Quijada
22   (ECF No. 8) is DENIED.
23         IT IS FURTHER ORDERED that the Motion to File Documents Under Seal filed
24   by Respondents (ECF No. 17) is GRANTED.
25
26
27
28

                                                   14
                                                                              3:20-cv-00744-WQH-AGS
 Case 3:20-cv-00744-WQH-AGS Document 27 Filed 06/02/20 PageID.2292 Page 15 of 15



 1         IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
 2   to 28 U.S.C. § 2241 filed by Petitioners Jose Hernandez Hernandez and Elsy Veronica Del
 3   Cid Quijada (ECF No. 1) is DISMISSED. The Clerk of the Court shall enter judgment in
 4   favor of Respondents and against Petitioners.
 5   Dated: June 1, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                15
                                                                         3:20-cv-00744-WQH-AGS
